            Case 3:21-cv-00208-AC          Document 1   Filed 02/08/21     Page 1 of 10




Thomas Lether, OSB # 101708
Eric J. Neal, OSB #110268
Westin McLean, OSB #094389
LETHER LAW GROUP
1848 Westlake Ave N,
Seattle, WA 98109
T: 206-467-5444
F: 206-467-5544
tlether@letherlaw.com
eneal@letherlaw.com
wmclean@letherlaw.com
Attorneys for Plaintiff Artisan and
Truckers Casualty Company



                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                   PORTLAND DIVISION

  ARTISAN AND TRUCKERS CASUALTY                     Case No. 3:21-cv-208
  COMPANY, a foreign insurer;

                     Plaintiff,                     COMPLAINT FOR DECLARATORY
                                                    RELIEF
                        vs.

  VENDORS ARE WE, LLC, an Oregon
  corporation; SETH SAIDMAN, an individual;
  and the ESTATE OF EDMOND JONES,

                      Defendants.



                                      I.     INTRODUCTION

       1.       This is an insurance coverage action seeking declaratory relief pursuant to 28

U.S.C. §§ 2201 and 2202. Artisan and Truckers Casualty Company (hereinafter “Progressive”)

seeks a determination that it has no duty to defend or indemnify Vendors Are We, LLC (hereinafter

“Vendors”) and Mr. Seth Saidman under a commercial automobile policy of insurance issued by

Progressive with respect to the claims brought by the Estate of Edmond Jones (hereinafter, the


                                                                    LETHER LAW GROUP
COMPLAINT FOR DECLARATORY RELIEF- 1                              1848 WESTLAKE AVENUE N.
                                                                  SEATTLE, WASHINGTON 98109
                                                                P: (206) 467-5444 F: (206) 467-5544
             Case 3:21-cv-00208-AC        Document 1       Filed 02/08/21      Page 2 of 10




“Estate”) against Vendors and Mr. Saidman, described below.

                                          II.     PARTIES

        2.       Progressive is a foreign surplus lines insurance company organized under the laws

of the State of Ohio with its principal place of business in the State of Ohio .

        3.       Vendors is an Oregon limited liability company. Upon information and belief, all

members of Vendors are residents and citizens of the State of Oregon.

        4.       Mr. Saidman is a resident and citizen of the State of Oregon and a member of

Vendors.

        5.       Upon information and belief, the Estate is a resident of the State of Nevada.

                              III.    JURISDICTION AND VENUE

        6.       This Court has jurisdiction over this claim pursuant 28 U.S.C. § 1332 because the

amount in controversy exceeds $75,000, exclusive of interest and costs, and diversity amongst the

parties is complete.

        7.       Venue is proper with this Court pursuant to 28 U.S.C. § 1391 and local court rules

as this case involves claims for insurance coverage under a policy of insurance issued in the State

of Oregon to a limited liability company organized under the laws of the State of Oregon.

                                            IV.     FACTS

   A.         The Subject Accident

        8.       Progressive reasserts paragraphs 1-7 as though fully set forth herein.

        9.       Vendors is a catering business that sells food and other items at festivals and events.

        10.      At all relevant times, Mr. Saidman was acting in his capacity as a member of

Vendors.

        11.      At some time in September of 2019, Mr. Saidman flew from Oregon to Reno,



                                                                         LETHER LAW GROUP
COMPLAINT FOR DECLARATORY RELIEF- 2                                   1848 WESTLAKE AVENUE N.
                                                                       SEATTLE, WASHINGTON 98109
                                                                     P: (206) 467-5444 F: (206) 467-5544
         Case 3:21-cv-00208-AC            Document 1       Filed 02/08/21      Page 3 of 10




Nevada, and was driving from Reno, Nevada to Tahoe, California for business purposes.

Specifically, Mr. Saidman was investigating potential business opportunities for Vendors in the

area.

        12.      Mr. Saidman rented a 2020 Kia Sorento VIN 5XYPG4A55LG614679 (the “subject

vehicle”) from the Reno airport for use on his business trip.

        13.      On or about September 28, 2019, Mr. Saidman was driving in Virginia City,

Nevada on Highway 341/Geiger Road. At approximately 12:30 PM, Mr. Saidman was side swiped

by a motorcycle operated by Mr. Edmond Jones.

        14.      Mr. Jones sustained fatal injuries as a result of the subject accident.

        15.      Upon information and belief, the Estate intends to file suit against Vendors and/or

Mr. Saidman for claims arising out of the subject accident.

        16.      Mr. Saidman reported the subject accident to Progressive on or about September

29, 2019. Thereafter, Progressive promptly opened a claim and initiated its claims investigation.

   B.         The Commercial Auto Policy Issued by Progressive

        17.      Progressive issued a commercial automobile liability policy, policy No. 00466649-

001 to Vendors, which was in effect from September 1, 2019 to March 1, 2020 (hereinafter referred

to as the “Policy”).

        18.      Vendors is the first named insured according to the Declarations of the Policy.

        19.      Mr. Saidman is a rated driver under the Policy according to the Policy’s

Declarations.

        20.      The Policy only provides coverage for an accident arising out of the ownership,

maintenance, or use of an “insured auto”, as that term is defined.

        21.      The subject vehicle is not listed on the auto coverage schedule of the Policy’s



                                                                         LETHER LAW GROUP
COMPLAINT FOR DECLARATORY RELIEF- 3                                   1848 WESTLAKE AVENUE N.
                                                                       SEATTLE, WASHINGTON 98109
                                                                     P: (206) 467-5444 F: (206) 467-5544
         Case 3:21-cv-00208-AC          Document 1       Filed 02/08/21       Page 4 of 10




Declarations.

       22.      Upon information and belief, the autos listed on the Policy’s declarations page were

not replaced permanently or temporarily by the subject vehicle due to termination of ownership,

mechanical breakdown, loss, inoperability, repairs, or servicing.

       23.      The Policy provides a $500,000 combined single limit of liability for bodily injury

and property damage combined.

       24.      The Policy contains the following Insuring Agreement:

                              PART I - LIABILITY TO OTHERS

        INSURING AGREEMENT - LIABILITY TO OTHERS

        Subject to the Limits of Liability, if you pay the premium for liability coverage,
        we will pay damages for bodily injury, property damage, and covered pollution
        cost or expense, for which an insured becomes legally responsible because of an
        accident arising out of the ownership, maintenance or use of an insured auto.
        However, we will only pay for the covered pollution cost or expense if the same
        accident also caused bodily injury or property damage to which this insurance
        applies.

        We will settle or defend, at our option, any claim or lawsuit for damages covered
        by this Part I. We have no duty to settle or defend any lawsuit, or make any
        additional payments, after the Limit of Liability for this coverage has been
        exhausted by payment of judgments or settlements.

       ADDITIONAL DEFINITIONS USED IN THIS PART ONLY

       A. When used in Part I - Liability To Others, insured means:
          1. You with respect to an insured auto.
          2. Any person while using, with your permission, and within the scope of that
             permission, an insured auto you own, hire, or borrow except:
             (a) A person while he or she is working in a business of selling, leasing,
                 repairing, parking, storing, servicing, delivering or testing autos, unless
                 that business is yours and it was so represented in your application.
             (b) A person, other than one of your employees, partners (if you are a
                 partnership), members (if you are a limited liability company), officers
                 or directors (if you are a corporation), or a lessee or borrower or any of
                 their employees, while he or she is moving property to or from an
                 insured auto.



                                                                        LETHER LAW GROUP
COMPLAINT FOR DECLARATORY RELIEF- 4                                  1848 WESTLAKE AVENUE N.
                                                                      SEATTLE, WASHINGTON 98109
                                                                    P: (206) 467-5444 F: (206) 467-5544
        Case 3:21-cv-00208-AC         Document 1       Filed 02/08/21      Page 5 of 10




              (c) The owner or anyone else from whom the insured auto is leased, hired,
                  or borrowed unless the insured auto is a trailer connected to a power
                  unit that is an insured auto. However, this exception does not apply if
                  the insured auto is specifically described on the declarations page.
              For purposes of this subsection A.2., an insured auto you own includes any
              auto specifically described on the declarations page.
           3. Any other person or organization, but only with respect to the legal liability
              of that person or organization for acts or omissions of any person otherwise
              covered under this Part I - Liability To Others.
      […]
      B. When used in Part I - Liability To Others, insured auto also includes:
         1. Trailers designed primarily for travel on public roads, while connected to
             your insured auto that is a power unit;
         2. Mobile equipment while being carried or towed by an insured auto; and
         3. Any temporary substitute auto.
      […]
      "Property damage" means physical damage to, or destruction of, or loss of use
      of, tangible property.

6912 (06/10) as amended by 4881 OR (05/11)

      25.    The Policy’s General Definitions define an “insured auto” as follows:

      5. “Insured auto” or “your insured auto” means:
         a. Any auto specifically described on the declarations page; or
         b. An additional auto for Part I - Liability To Others and/or Part II - Damage To
            Your Auto on the date you become the owner if:
            (i) you acquire the auto during the policy period shown on the declarations
                page;
            (ii) we insure all autos owned by you that are used in your business;
            (iii) no other insurance policy provides coverage for that auto; and
            (iv) you tell us within 30 days after you acquire it that you want us to cover
                  it for that coverage.
            If you add any coverage, increase your limits or make any other changes to
            this policy during the 30 day period after you acquire an additional auto, these
            changes to your policy will not become effective until after you ask us to
            add the coverage, increase your limits or make such changes for the
            additional auto. We may charge premium for the additional auto from the
            date you acquire the auto.

            With respect to Part I - Liability To Others, if we provide coverage for an
            additionally acquired auto in accordance with this paragraph b., we will
            provide the same coverage for such additional auto as we provide for any
            auto shown on the declarations page.
         […]
         c. Any replacement auto on the date you become the owner if:


                                                                     LETHER LAW GROUP
COMPLAINT FOR DECLARATORY RELIEF- 5                               1848 WESTLAKE AVENUE N.
                                                                   SEATTLE, WASHINGTON 98109
                                                                 P: (206) 467-5444 F: (206) 467-5544
         Case 3:21-cv-00208-AC           Document 1      Filed 02/08/21      Page 6 of 10




               (i) you acquire the auto during the policy period shown on the declarations
                    page;
               (ii) the auto that you acquire replaces one specifically described on the
                    declarations page due to termination of your ownership of the replaced
                    auto or due to mechanical breakdown of, deterioration of, or loss to the
                    replaced auto that renders it permanently inoperable; and
               (iii) no other insurance policy provides coverage for that auto.
               If we provide coverage for a replacement auto, we will provide the same
               coverage for the replacement auto as we provide for the replaced auto. We
               will provide that coverage for a period of 30 days after you become the owner
               of such replacement auto. We will not provide any coverage after this 30 day
               period unless within this period you ask us to insure the replacement auto. If
               you add any coverage, increase your limits or make any other changes to
               your policy during this 30 day period, these changes to your policy will not
               become effective until after you ask us to add the coverage, increase your
               limits or make such changes.
       […]
       14. “Temporary substitute auto” means any auto you do not own while used with
          the permission of its owner as a temporary substitute for an insured auto that
          has been withdrawn from normal use due to breakdown, repair, servicing, loss
          or destruction.

6912 (06/10)

       26.      The Policy includes the following provisions with regard to an insured’s duties in

the event of an accident or loss:

                   DUTIES IN THE EVENT OF AN ACCIDENT OR LOSS

       For coverage to apply under this policy, you or the person seeking coverage must
       promptly report each accident or loss even if you or the person seeking coverage
       is not at fault. Refer to your policy documents for the claims phone number.

       You or the person seeking coverage must also obtain and provide us the names and
       addresses of all persons involved in the accident or loss, the names and addresses
       of any witnesses, and the license plate numbers of the vehicles involved.

       You, or any other person or organization claiming coverage as an insured, must
       also notify the police within 72 hours or as soon as practicable if:
       •      the owner or operator of a vehicle involved in the accident cannot be
              identified; or
       •      theft or vandalism has occurred.

       A person seeking coverage must:
       1. cooperate with us in any matter concerning a claim or lawsuit;


                                                                       LETHER LAW GROUP
COMPLAINT FOR DECLARATORY RELIEF- 6                                 1848 WESTLAKE AVENUE N.
                                                                     SEATTLE, WASHINGTON 98109
                                                                   P: (206) 467-5444 F: (206) 467-5544
         Case 3:21-cv-00208-AC         Document 1       Filed 02/08/21      Page 7 of 10




       2. provide any written proof of loss we may reasonably require;
       3. allow us to take signed and recorded statements, including sworn statements and
          examinations under oath, which we may conduct outside the presence of you, a
          relative, or any person claiming coverage, and answer all reasonable questions
          we may ask as often as we may reasonably require;
       4. promptly call us to notify us about any claim or lawsuit and send us any and all
          legal papers relating to any claim or lawsuit;
       5. attend hearings and trials as we require;
       6. submit to medical examinations at our expense by doctors we select as often as
          we may reasonably require;
       7. authorize us to obtain medical and other records;
       8. take reasonable steps after a loss to protect the insured auto from further loss.
          We will pay reasonable expenses incurred in providing that protection. If failure
          to provide such protection results in further loss, any additional damages will not
          be covered under this policy;
       9. allow us to have the damage to an insured auto or other auto involved in an
          accident or loss inspected and appraised before its repair or disposal; and
       10. authorize us access to your business or personal records as often as we may
           reasonably require.

6912 (06/10) as amended by 4881 OR (05/11)

       27.    The Policy includes the following definitions which are relevant to the foregoing

provisions:

       1. “Accident” means a sudden, unexpected and unintended event, or a continuous
          or repeated exposure to that event, that causes bodily injury or property
          damage.

       2. “Auto” means a land motor vehicle or trailer designed for travel on public roads,
          or any other land vehicle that is subject to a compulsory or financial
          responsibility law or other motor vehicle insurance law in the state or province
          where it is licensed or principally garaged. It does not include mobile
          equipment. Self-propelled vehicles with the following types of permanently
          attached equipment are autos, not mobile equipment:
          a. equipment designed and used primarily for:
            (i) snow removal;
            (ii) road maintenance, but not construction or resurfacing;
            (iii) street cleaning;
          b. cherry pickers and similar devices mounted on automobile or truck chassis
             and used to raise or lower workers; and
          c. air compressors, pumps and generators, including spraying, welding, building
             cleaning, geophysical exploration, lighting and well-servicing equipment.




                                                                      LETHER LAW GROUP
COMPLAINT FOR DECLARATORY RELIEF- 7                                1848 WESTLAKE AVENUE N.
                                                                    SEATTLE, WASHINGTON 98109
                                                                  P: (206) 467-5444 F: (206) 467-5544
          Case 3:21-cv-00208-AC         Document 1      Filed 02/08/21      Page 8 of 10




       3. “Bodily injury” means bodily harm, sickness, or disease, including death that
          results from bodily harm, sickness, or disease.

       4. “Declarations” or “declarations page” means the document prepared by us
          listing your policy information, which may include the types of coverage you
          have elected, the limit for each coverage, the cost for each coverage, the
          specifically described autos covered by this policy, and the types of coverage for
          each specifically described auto.
       […]
       7. “Loss” means sudden, direct and accidental loss or damage.
       […]
       16. “We”, “us” and “our” mean the company providing this insurance as shown on
           the declarations page.

       17. “You”, “your” and “yours” refer to the named insured shown on the
          declarations page.

6912 (06/10) as amended by 4881 OR (05/11)

       28.     Progressive reserves the right to assert any other policy language or policy coverage

forms that may be potentially applicable to the subject claims and the claims asserted by the Estate

against Vendors and/or Mr. Saidman arising out of the subject accident.

     V.     THERE IS AN ACTUAL AND JUSTICIABLE CONTROVERSY AS TO
          PROGRESSIVE’S COVERAGE OBLIGATIONS UNDER THE POLICY

       29.     Progressive reasserts paragraphs 1-28 as though fully set forth herein.

       30.     There is no coverage available to Vendors or Mr. Saidman for the claims arising

out of the subject accident.

       31.     The Policy provides that Progressive will pay damages for bodily injury and

property damage for which an insured becomes legally responsible because of an accident arising

out of the ownership, maintenance or use of an “insured auto.” “Insured auto” is defined to include

a “temporary substitute auto”; any auto listed on the declarations page; and any replacement auto

that is acquired to replace an auto listed on the declarations page due to termination of ownership,

mechanical breakdown, loss or inoperability. “Temporary substitute auto” means an auto an



                                                                      LETHER LAW GROUP
COMPLAINT FOR DECLARATORY RELIEF- 8                                1848 WESTLAKE AVENUE N.
                                                                    SEATTLE, WASHINGTON 98109
                                                                  P: (206) 467-5444 F: (206) 467-5544
            Case 3:21-cv-00208-AC       Document 1       Filed 02/08/21     Page 9 of 10




insured does not own while used as a temporary substitute for an insured auto that has been

withdrawn from normal use due to breakdown, repair, servicing, loss or destruction.

       32.      There is an actual and justiciable controversy as to whether Vendors is legally

responsible for damages because of an accident arising out of the ownership, maintenance or use

of an “insured auto”, as that term is defined.

       33.      There is an actual and justiciable controversy as to whether the subject vehicle

qualifies as an “insured auto” under the Policy.

       34.      There is an actual and justiciable controversy as to whether the subject vehicle

replaced any of the autos listed on the Policy’s declarations page due to termination of ownership,

mechanical breakdown, loss or inoperability.

       35.      There is an actual and justiciable controversy as to whether the subject vehicle

qualifies as a “temporary substitute auto” under the Policy.

       36.      Progressive reserves the right to assert any other exclusions or grounds for which

coverage for the claims against Vendors and Mr. Saidman may be excluded under the Policy.

                  VI.    FIRST CAUSE OF ACTION – DECLARATORY RELIEF
                                   (Against All Defendants)

       37.      Progressive reasserts paragraphs 1-36 as though fully set forth herein.

       38.      Progressive is entitled to Declaratory Judgment in its favor, specifically including

a judicial determination as to its defense and indemnity obligations to Vendors, their agents,

employees, or executive officers and Mr. Saidman under the Policy of insurance issued by

Progressive for the claims arising from the subject accident.

                                VII.    PRAYER FOR RELIEF

       Progressive, having alleged the foregoing, does now, hereby, pray for relief as follows:

       1.       For a declaration that Progressive owes no defense obligation to Vendors or Mr.


                                                                      LETHER LAW GROUP
COMPLAINT FOR DECLARATORY RELIEF- 9                                1848 WESTLAKE AVENUE N.
                                                                    SEATTLE, WASHINGTON 98109
                                                                  P: (206) 467-5444 F: (206) 467-5544
        Case 3:21-cv-00208-AC          Document 1       Filed 02/08/21     Page 10 of 10




Saidman for any claims arising from the subject accident.

       2.      For a declaration that Progressive owes no indemnity obligation to Vendors or Mr.

Saidman for any claims arising from the Subject Accident.

       3.      For a declaration that the Estate is bound by any judicial declarations in this matter

involving the Policy.

       4.      For all interest allowed by law.

       5.      For attorney fees and costs allowed by statute and law.

       6.      For other and further relief as the Court deems just and equitable.


       DATED this 8th day of February, 2021.

                                         LETHER LAW GROUP

                                              /s/ Thomas Lether
                                              /s/ Eric J. Neal
                                              /s/ Westin McLean
                                              Thomas Lether, OSB # 101708
                                              Eric J. Neal, OSB #110268
                                              Westin McLean, OSB #094389
                                              LETHER LAW GROUP
                                              1848 Westlake Avenue N.
                                              Seattle, WA 98109
                                              Telephone: 206-467-5444
                                              Facsimile: 206-4675544
                                              tlether@letherlaw.com
                                              eneal@letherlaw.com
                                              wmclean@letherlaw.com
                                              Attorneys for Plaintiff Artisan and Truckers
                                              Casualty Company




                                                                       LETHER LAW GROUP
COMPLAINT FOR DECLARATORY RELIEF- 10                               1848 WESTLAKE AVENUE N.
                                                                    SEATTLE, WASHINGTON 98109
                                                                  P: (206) 467-5444 F: (206) 467-5544
